Name: Commission Regulation (EEC) No 2493/92 of 27 August 1992 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 248/32 Official Journal of the European Communities 28 . 8 . 92 COMMISSION REGULATION (EEC) No 2493/92 of 27 August 1992 fixing the import levies on frozen sheepmeat and goatmeat tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 2069/92 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 456/92 (3), as last amended by Regulation (EEC) No 21 15/92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 456/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 September 1992. This Regulation shall be binding in its ientirety and directly applicable in all Member States . Done at Brussels, 27 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 215, 30. 7. 1992, p. 59. (3) OJ No L 52, 27. 2. 1992, p. 37. (4 OJ No L 212, 28 . 7 . 1992, p. 25. 28 . 8 . 92 Official Journal of the European Communities No L 248/33 ANNEX to the Commission Regulation of 27 August 1992 fixing the import levies on frozen sheepmeat and goatmeat (') (2) (ECU/100 kg) CN code Week No 36 from 7 to 13 September 1992 Week No 37 from 14 to 20 September 1992 Week No 38 from 21 to 27 September 1992 Week No 39 from 28 September to 4 October 1992 0204 30 00 125,575 125,575 125,575 125,958 0204 41 00 125,575 125,575 125,575 125,958 0204 42 10 87,903 87,903 87,903 88,171 0204 42 30 138,133 138,133 138,133 138,554 0204 42 50 163,248 163,248 163,248 163,745 0204 42 90 163,248 163,248 163,248 163,745 0204 43 00 228,547 228,547 228,547 229,244 0204 50 51 125,575 125,575 125,575 125,958 0204 50 53 87,903 87J903 87,903 88,171 0204 50 55 138,133 138,133 138,133 138,554 0204 50 59 163,248 163,248 163,248 163,745 0204 50 71 163,248 163,248 163,248 163,745 0204 50 79 228,547 228,547 228,547 229,244 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89 , (EEC) No 479/90 and (EEC) No 952/90 . (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.